


Exhibit 10.42

 

CONSENT AND TERMINATION AGREEMENT

 

THIS CONSENT AND TERMINATION AGREEMENT (this “Consent”) is dated as of August 7,
2003 and is made by and among Fleet Business Credit, LLC, a Delaware limited
liability company (“Fleet”), Wells Fargo HSBC Trade Bank, N.A., a national
banking association (the “Trade Bank”), Silicon Valley Bank, a California state
bank (“SVB” and together with Fleet and Trade Bank, each a “Purchaser” and,
collectively, the “Purchasers”), and Fleet, as agent for the Purchasers
(“Purchaser Agent”).

 

RECITALS

 

A.  Peregrine Systems, Inc., a Delaware corporation (“Peregrine”), and certain
subsidiaries of Peregrine are obligated to the Purchasers under the Purchase
Documents;

 

B. The Peregrine Parties have executed and delivered to the Purchaser Agent the
Purchaser Security Agreements to secure the payment, performance and observance
by the Peregrine Parties of the Purchase Obligations;

 

C. In order to set forth their respective rights, interests and obligations in
and to the collateral security under the Purchaser Security Agreements and in
and to all other Collections, each Purchaser and Purchaser Agent entered into
that certain Interpurchaser Agreement, dated as of August 26, 2002, by and among
the Purchasers and the Purchaser Agent (the “Interpurchaser Agreement”);

 

D. Pursuant to that certain Order Pursuant to Section 1129 of the Bankruptcy
Code Confirming Debtors’ Fourth Amended Plan of Reorganization, as Modified,
Dated July 14, 2003, the Bankruptcy Court has approved and confirmed the Fourth
Amended Plan of Reorganization of Peregrine Systems, Inc. and Peregrine Remedy,
Inc. (as modified, the “Plan”); and

 

E. Contemporaneously herewith, the Purchasers, Purchaser Agent, and the
“Peregrine Parties” identified therein are entering into that certain Agreement
Regarding Purchaser Bank Arrangements, dated as of the date hereof (the
“Purchaser Bank Agreement”), in order to give effect to the Plan to the extent
it relates to the Purchasers and Purchaser Agent.

 

F. The Purchasers wish to consent to Purchaser Agent releasing the liens held by
Purchaser Agent taking such action as shall be necessary in order to effect the
Plan (including, without limitation, the release of the liens held by Purchaser
Agent (it being expressly understood that such lien release shall not affect the
interests of each Purchaser in and to its own Purchased Accounts)), and the
Purchasers and Purchaser Agent wish to terminate the Interpurchaser Agreement,
all on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
contained herein and for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Definitions. Capitalized terms used and not otherwise defined in
this Agreement shall have the meanings ascribed thereto in the Interpurchaser
Agreement.

 

2.             Consent. Notwithstanding anything to the contrary contained in
the Interpurchaser Agreement, each Purchaser hereby consents to: (a) Purchaser
Agent entering into the Purchaser Bank Agreement and performing its obligations
thereunder, (b) Purchaser Agent releasing any and all of the Liens granted to
Purchaser Agent pursuant to any Documents to the extent reasonably deemed
necessary by Purchaser Agent to comply with the Plan; (c) to the extent that the
Mutual Release Agreement, dated the date hereof (the “Fleet Release”), executed
by Fleet in favor of Peregrine, Remedy, and the other “Peregrine Parties”
identified therein releases any “Claim” (as defined in the Fleet Release) that
Fleet may have in its capacity as Purchaser Agent, the execution by Fleet of the
Fleet Release; and (d) Purchaser Agent taking such further action or signing
such additional agreements, instruments or documents as Purchaser Agent may
reasonably deem necessary in order to comply with the Plan.

 

3.             Termination of  Interpurchase Agreement. Effective on the
Effective Date, and conditioned upon the termination of the Forbearance
Agreement pursuant to the terms of the Purchaser Bank Agreement, without further
documentation or action by any Purchaser or Purchaser Agent, (a) the
Interpurchaser Agreement shall cease to be of any further force or effect
whatsoever, other than those provisions thereof that expressly survive the
termination thereof, and (b) as among the Purchasers and the Purchaser Agent,
the other Forbearance Documents shall cease to be of any further force or effect
whatsoever; provided, however, that, to the extent that any provision of the
other Forbearance Document survives the termination thereof, each Purchaser
shall retain all of its rights and obligations as against the Peregrine Parties
and hereby is appointed “Purchaser Agent” solely to the extent necessary to
enforce such rights or perform such obligations, and each Purchaser hereby
accepts such appointment. Without limiting the generality of the foregoing, each
of the parties hereto acknowledge and agree that the indemnification,
reimbursement and other obligations of the Purchasers under paragraph 6(e) of
the Interpurchaser Agreement shall survive the termination of the Interpurchaser
Agreement.

 

4.             Authority. Each party hereto warrants that the person signing
below is authorized to sign this Agreement on its behalf and to bind it to the
terms of this Agreement.

 

5.             Counterparts. This Agreement may be executed in duplicate
originals, each of which is equally admissible in evidence. This Agreement may
be executed in counterparts and the signature pages may be combined to create a
document binding on all of the parties hereto. Facsimile signatures on this
Agreement shall have the same force and effect as original signatures.

 

6.             Attorney Fees; Dispute Resolution. In the event of any dispute
concerning the meaning or interpretation of this Agreement that results in
litigation, or in the event of any litigation by a party to enforce the
provisions hereof, the prevailing party shall be entitled to recover from the
non-prevailing party or parties its reasonable attorneys fees and disbursements
and any actual court costs incurred. EACH PARTY HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTION WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN

 

2

--------------------------------------------------------------------------------


 

RESPECT OF THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING.

 

7.             Headings. All headings contained herein are for convenience
purposes only and shall not be considered when interpreting this Agreement.

 

8.             Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.

 

[the remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the date first written above.

 

 

PURCHASER AGENT:

 

 

 

FLEET BUSINESS CREDIT, LLC,
a Delaware limited liability company

 

 

 

By

/s/ Mark Holmes

 

Name: Mark Holmes

 

Title: Senior Vice President

 

 

 

 

 

PURCHASERS:

 

 

 

FLEET BUSINESS CREDIT, LLC,
a Delaware limited liability company

 

 

 

By

/s/  Mark Holmes

 

Name: Mark Holmes

 

Title: Senior Vice President

 

 

 

 

 

SILICON VALLEY BANK,
a California state bank

 

 

 

By

/s/ Marla Johnson

 

Name:

Marla Johnson

 

Title:

Senior Vice President

 

 

 

 

 

WELLS FARGO HSBC TRADE BANK, N.A.,
a National Banking Association

 

 

 

By

/s/ [ILLEGIBLE]

 

Name:

[ILLEGIBLE]

 

Title:

RELATIONSHIP MANAGER

 

4

--------------------------------------------------------------------------------
